DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Provisional application 60/869088 does not support the claims. The earliest support is found in 11/952,900 dated 12/07/2007.
Response to Arguments
Applicant's arguments filed 9/01/2022 have been fully considered but they are not persuasive. The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Regarding the nonstatutory double patenting rejection, current claim 1 is a broader version of patented claim 1.
The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn.
	Regarding the rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cohen et al (2004/0153156), applicant argues that the outermost lateral ends are not aligned with the rotatable shaft along the lateral direction. The examiner disagrees. 

    PNG
    media_image1.png
    392
    674
    media_image1.png
    Greyscale

The “respective upper guide member outermost lateral ends” are parallel to the longitudinal axis. Applicant appears to be making arguments that are not commensurate with the examiner’s interpretation. Giving the claim language “second outermost lateral end” its broadest reasonable interpretation, it does not inherently mean that it is inwardly recessed compared with the outermost lateral end.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,398,566. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming the same expandable intervertebral implant comprising the same limitations including the first wedge member has second respective outermost lateral ends that are spaced from each other along the lateral direction and coplanar with the threaded shaft in a plane that is perpendicular to the transverse direction, and the outermost ends of the upper and lower guide members of the first wedge member are inwardly recessed with respect to the second respective outermost ends along the lateral direction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 and 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cohen et al (2004/0153156).
Cohen et al teaches an expandable intervertebral implant comprising:
an upper body portion 91;
a lower body portion 91 that generally faces the upper body portion along a transverse direction; a threaded shaft 93 disposed between the upper and lower body portions with respect to the transverse direction.

    PNG
    media_image1.png
    392
    674
    media_image1.png
    Greyscale

The threaded shaft having a proximal portion (one of the portions) and a distal portion (the other of the portions) spaced from the proximal portion in a distal direction;
a distal wedge member 92 threadedly coupled to the distal portion of the threaded shaft, wherein the distal wedge member defines an upper guide member (depicted); and
a proximal wedge 92 member supported by the threaded shaft at a location spaced from the distal wedge member in a proximal direction opposite the distal direction,
wherein the threaded shaft is rotatable about a shaft axis with respect to the upper and lower body portions so as to 1) cause the distal wedge member to threadedly move along the threaded shaft toward the proximal wedge member, which thereby causes a) the upper guide member (depicted lateral sides) of the distal wedge member to ride in an upper slot 95 of the upper body portion, and b) the proximal and distal wedge members to push against each of the upper and lower body portions, thereby increasing a distance between the upper and lower body portions along the transverse direction, and wherein the upper guide member of the distal wedge member has respective outermost lateral ends spaced from each other along a lateral direction that is perpendicular to each of the first direction and the transverse direction (all self-evident);
wherein the upper guide member of the distal wedge member has respective outermost lateral ends (depicted) spaced from each other along a lateral direction that is perpendicular to at least the transverse direction, the distal wedge member has a second respective outermost lateral ends (depicted and corresponding to grooves 94) that are spaced from each other along the lateral direction and aligned with the threaded shaft along the lateral direction,
and the outermost ends of the upper guide member of the distal wedge member are inwardly recessed with respect to the second respective outermost ends of the distal wedge member along the lateral direction (self-evident). 
Claims 17-18, see par. 0081.
	Claim 19, see figure 14A above.
	Claim 20, slots 95 on both sides below 94.

Claim 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Jeon (KR200290058Y1).
Jeon teaches an expandable intervertebral implant comprising:
an upper body portion (generally 11);
a lower body portion (generally 21) that generally faces the upper body portion along a transverse direction; a threaded shaft 50 disposed between the upper and lower body portions with respect to the transverse direction.

    PNG
    media_image2.png
    436
    558
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    321
    479
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    805
    546
    media_image4.png
    Greyscale

The threaded shaft having a proximal portion and a distal portion (longitudinal direction) spaced from the proximal portion in a distal direction;
a distal wedge member 30 threadedly coupled to the distal portion of the threaded shaft, wherein the distal wedge member defines an upper guide member (generally 32); and
a proximal wedge member 40 supported by the threaded shaft at a location spaced from the distal wedge member in a proximal direction opposite the distal direction,
wherein the threaded shaft is rotatable about a shaft axis with respect to the upper and lower body portions so as to 1) cause the distal wedge member to threadedly move along the threaded shaft toward the proximal wedge member, which thereby causes a) the upper guide member (generally 32) of the distal wedge member to ride in an upper slot (generally 14) of the upper body portion, and b) the proximal and distal wedge members to push against each of the upper and lower body portions, thereby increasing a distance between the upper and lower body portions along the transverse direction, and wherein the upper guide member of the distal wedge member has respective outermost lateral ends spaced from each other along a lateral direction that is perpendicular to each of the first direction and the transverse direction,
wherein the upper guide member of the distal wedge member has respective outermost lateral ends (self-evident) spaced from each other along a lateral direction that is perpendicular to at least the transverse direction, the distal wedge member has a second respective outermost lateral ends (self-evident) that are spaced from each other along the lateral direction and aligned with the threaded shaft along the lateral direction, and the outermost ends of the upper guide member of the distal wedge member are inwardly recessed with respect to the second respective outermost ends of the distal wedge member along the lateral direction (self-evident). Note that this is a clearly anticipated rejection all other limitations are self-evident.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774